DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art fail to teach or suggest a battery separator, consisting of: (a) a polyolefin-based substrate; and (b) an active layer consisting of a mixture of a solvent, inorganic particles and a binder, wherein the inorganic particles in the active layer are connected and fixed to each other by the binder, and a porous structure is formed due to an interstitial volume between the inorganic particles, wherein the active layer is present as a coating on at least one region selected from the group consisting of (a) a surface of the substrate, and (b) a portion of pores in the substrate, wherein the binder contains 10 wt% or more of a hydroxyl group per molecule thereof, wherein the solvent comprises water and acetone mixed at a weight ratio of 50:50 to 25:75, and wherein the binder is a mixture of 1) at least one selected from among tannic acid, pyrogallic acid, amylose, amylopectin, and xanthan gum, and 2) at least one selected from among polyvinylidene fluoride-co-hexafluoropropylene, polyvinylidene fluoride-co-trichloroethylene, polymethylmethacrylate, polyacrylonitrile, polyvinylacetate, polyethylene-co-vinyl acetate, cellulose acetate, cellulose acetate butyrate, cellulose acetate propionate, cyanoethylpullulan, cyanoethylpolyvinylalcohol, cyanoethylcellulose, cyanoethylsucrose, pullulan, an acrylonitrile-styrene-butadiene copolymer, and polyimide. Applicant teaches the battery separator above thus increasing binder-inorganic material adhesion and substrate-binder adhesion while preventing internal shorting from occurring by performing self-healing of damage to the separator, enhancing the adhesion of the separator to a cathode and an anode, and withstanding the dissolution of a transition metal of a cathode material.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE J RHEE whose telephone number is (571)272-1499. The examiner can normally be reached Monday-Friday (10-6:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANE J RHEE/Primary Examiner, Art Unit 1724